Name: 92/260/EEC: Commission Decision of 10 April 1992 on animal health conditions and veterinary certification for temporary admission of registered horses
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  health;  means of agricultural production
 Date Published: 1992-05-15

 Avis juridique important|31992D026092/260/EEC: Commission Decision of 10 April 1992 on animal health conditions and veterinary certification for temporary admission of registered horses Official Journal L 130 , 15/05/1992 P. 0067 - 0083 Finnish special edition: Chapter 3 Volume 42 P. 0061 Swedish special edition: Chapter 3 Volume 42 P. 0061 COMMISSION DECISION of 10 April 1992 on animal health conditions and veterinary certification for temporary admission of registered horses (92/260/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (1), as last amended by Commission Decision 92/130/EEC (2), in particular Articles 15 (a) and 16 thereof, Whereas by Council Decision 79/542/EEC (3), as last amended by Commission Decision 92/162/EEC (4), the list of third countries from which the Member States authorize imports of equidae in particular has been established; Whereas it is also necessary to take into account the regionalization of certain third countries, which is the subject of Commission Decision 92/160/EEC (5), as amended by Decision 92/161/EEC (6); Whereas the existence of equivalent health situations between certain third countries justifies establishing several health zones for the importation of equidae; Whereas the different categories of horses have their own features and their imports are authorized for different purposes; whereas, consequently, specific health requirements must be established for temporary admissions of registered horses; Whereas, given the existence of different health situations, it is necessary to establish several health certificates for temporary admission of registered horses; Whereas this Decision should be re-examined before 31 December 1992; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Without prejudice to Decision 92/160/EEC, Member States shall authorize the temporary admission of registered horses: - coming from third countries appearing in Annex I, - conforming to the requirements laid down in one of the specimen animal health certificates in Annex II. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 42. (2) OJ No L 47, 22. 2. 1992, p. 26. (3) OJ No L 146, 14. 6. 1979, p. 15. (4) OJ No L 71, 18. 3. 1992, p. 30. (5) OJ No L 71, 18. 3. 1992, p. 27. (6) OJ No L 71, 18. 3. 1992, p. 29. ANNEX I Group A Austria, Finland, Greenland, Iceland, Norway, Sweden, Switzerland Group B Australia, Belarus, Bulgaria, Croatia, Czechoslovakia, Cyprus, Estonia, Hungary, Latvia, Lithuania, New Zealand, Poland, Romania, Russia (1), Slovenia, Ukraine, Yugoslavia Group C Canada, Hong Kong, Japan, United States of America Group D Argentina, Barbados, Bermuda, Bolivia, Brazil (1), Chile, Colombia (1), Costa Rica (1), Cuba, Ecuador (1), Jamaica, Mexico, Paraguay, Peru (1), Uruguay, Venezuela (1) Group E Algeria, Bahrein, Egypt (1), Israel, Jordan, Kuwait, Libya, Malta, Mauritius, Oman, Tunisia, Turkey (1), United Arab Emirates (1) Regionalization of the country as set out in Decision 92/160/EEC. ANNEX II A. Health certificate for temporary admission of registered horses from third countries assigned to group A. B. Health certificate for temporary admission of registered horses from third countries assigned to group B. C. Health certificate for temporary admission of registered horses from third countries assigned to group C. D. Health certificate for temporary admission of registered horses from third countries assigned to group D. E. Health certificate for temporary admission of registered horses from third countries assigned to group E. A HEALTH CERTIFICATE for the temporary admission of registered horses into Community territory from Austria, Finland, Greenland, Iceland, Norway, Sweden, Switzerland for a period of less than 90 days No of certificate: Third country of dispatch (1): Ministry responsible: I. Identification of the horse (a) No of identification document (passport): (b) Validated by (Name of competent authority) II. Origin and destination of the horse The horse is to be sent from: (Place of export) to: (Member State and place of destination) Name and address of consignor: Name and address of consignee: III. Health information I, the undersigned, certify that the horse described above meets the following requirements: (a) It comes from a country where the following diseases are compulsorily notifiable: African horse sickness, Dourine, Glanders, Equine encephalomyelitis (of all types including VEE), Infectious anaemia, Vesicular stomatitis, rabies, anthrax. (b) It has been examined today and shows no clinical sign of disease (2). (c) It is not intended for slaughter under a national programme of infectious or contagious disease eradication. (d) During the last 40 days immediately preceding the exportation it has been resident on holdings under veterinary supervision in: - the country of dispatch, and/or - Member States of the Community, and/or - Australia, Austria, Belarus, Bulgaria, Canada, Croatia, Cyprus, Czechoslovakia, Estonia, Finland, Greenland, Hong Kong, Hungary, Iceland, Japan, Latvia, Lithuania, New Zealand, Norway, Poland, Romania, Russia, Slovenia, Sweden, Switzerland, Ukraine, United States of America, Yugoslavia (1). If it has been moved to the country of dispatch from a country listed in the third indent, it was imported with at least the same animal health requirements as if the horse was imported directly into the European Community. (e) It does not come from the territory or in cases of official regionalization according to EEC legislation from a part of the territory of a third country in which: (i) Venezuelan equine encephalomyelitis has occurred during the last two years; (ii) Dourine has occurred during the last six months; (iii) Glanders has occurred during the last six months; (iv) Vesicular stomatitis has occurred during the last six months (3), or the animal was tested by a virus neutralization test for Vesicular stomatitis on ................ (5), this being within 10 days of export, with negative result at 1 in 12 (3) (4); (v) in the case of an uncastrated male horse, either Equine viral arteritis has been officially recorded during the last six months (3), or the animal was tested by a virus neutralization test for Equine viral arteritis on ................ (5), this being within 10 days of export, with negative result at 1 in 4 (3) (4), or the semen of the animal was tested by a virus isolation test for Equine viral arteritis on ................ (5), this being within 21 days of export, with negative result (3) (4). (f) It does not come from the territory or from a part of the territory of a third country considered, in accordance with EEC legislation, as infected with African horse sickness. - It was not vaccinated against African horse sickness (3). - It was vaccinated against African horse sickness on ................ (3) (4) (5). (g) It does not come from a holding which was subject to prohibition for animal health reasons nor had contact with equidae from a holding which was subject to prohibition for animal health reasons: (i) during six months in the case of Equine encephalomyelitis, beginning on the date on which the equidae suffering from the disease are slaughtered; (ii) in the case of infectious anaemia, until the date on which, the infected animals having been slaughtered, the remaining animals have shown a negative reaction to two Coggins tests carried out three months apart; (iii) during six months in the case of Vesicular stomatitis; (iv) during one month from the last recorded case, in the case of rabies; (v) during 15 days from the last recorded case, in the case of anthrax, or if all the animals of species susceptible to the disease located on the holding have been slaughtered and the premises disinfected, the period of prohibition shall be 30 days, beginning on the day on which the animals were destroyed and the premises disinfected, except in the case of anthrax, where the period of prohibition is 15 days. (h) To the best of my knowledge, it has not been in contact with equidae suffering from an infectious or contagious disease in the 15 days prior to this declaration. IV. I have a written declaration signed by the owner or the representative (3), stating that: - the horse will be sent directly from the premises of dispatch to the premises of destination without coming into contact with other equine animals not accompanied by such a certificate, in a vehicle cleansed and disinfected in advance with a disinfectant officially recognized in the country of dispatch, - the conditions of point III (d) are fulfilled. DECLARATION I, the undersigned, [Owner or representative (3) of the horse described above] declare: 1. the horse will be resident inside the European Community for a period not longer than 90 days; 2. I agree with the statement indicated in paragraph IV; 3. this horse has either remained in ........................ (exporting country) since birth or entered ........................ (exporting country) on ................ (3) (5). (Place, date) (Signature) V. The certificate is valid for 10 days. In the case of transport by ship, the time is prolonged by the time of the voyage. Date Place Stamp and signature of the official veterinarian Name in block capitals and capacity VI. Date and place of entry into the territory of the Community: (Stamp and signature of the official veterinarian) Date of export: VII. Where the horse subsequently moves from the Member State referred to in point II to another Member State, the term of the certificate must be extended for a further 10 days by an official veterinarian of the Member State of dispatch. The total period of residence on the territory of the Community must not be more than 90 days. I, the undersigned, have examined the horse today and certify that it meets the conditions of Directive 90/426/EEC and in particular, the requirements of point III (b), (c), (g) and (h) of this certificate. Date of examination Place of examination Place of destination Stamp and signature of the official veterinarian Name in block capitals and capacity (1) Or part of territory in accordance with Article 13 (2) of Directive 90/426/EEC. (2) The certificate must be issued on the day of loading of the animal for dispatch to the Member State of destination or on the last working day before embarkation and accompanied by the identification document (passport) during the time of residence in the Community. (3) Delete as appropriate. (4) The test(s) carried out, their results and the vaccination have to be entered in the identification document (passport). (5) Insert date. B HEALTH CERTIFICATE for the temporary admission of registered horses into Community territory from Australia, Belarus, Bulgaria, Croatia, Czechoslovakia, Cyprus, Estonia, Hungary, Latvia, Lithuania, New Zealand, Poland, Romania, Russia, Slovenia, Ukraine, Yugoslavia for a period of less than 90 days No of certificate: Third country of dispatch (1): Ministry responsible: I. Identification of the horse (a) No of identification document (passport): (b) Validated by (Name of competent authority) II. Origin and destination of the horse The horse is to be sent from: (Place of export) to: (Member State and place of destination) Name and address of consignor: Name and address of consignee: III. Health information I, the undersigned, certify that the horse described above meets the following requirements: (a) It comes from a country where the following diseases are compulsorily notifiable: African horse sickness, Dourine, Glanders, Equine encephalomyelitis (of all types including VEE), Infectious anaemia, Vesicular stomatitis, rabies, anthrax. (b) It has been examined today and shows no clinical sign of disease (2). (c) It is not intended for slaughter under a national programme of infectious or contagious disease eradication. (d) During the last 40 days immediately preceding the exportation it has been resident on holdings under veterinary supervision in: - the country of dispatch, and/or - Member States of the Community, and/or - Australia, Austria, Belarus, Bulgaria, Canada, Croatia, Cyprus, Czechoslovakia, Estonia, Finland, Greenland, Hong Kong, Hungary, Iceland, Japan, Latvia, Lithuania, New Zealand, Norway, Poland, Romania, Russia, Slovenia, Sweden, Switzerland, Ukraine, United States of America, Yugoslavia (1). If it has been moved to the country of dispatch from a country listed in the third indent, it was imported with at least the same animal health requirements as if the horse was imported directly into the European Community. (e) It does not come from the territory or in cases of official regionalization according to EEC legislation from a part of the territory of a third country in which: (i) Venezuelan equine encephalomyelitis has occurred during the last two years; (ii) Dourine has occurred during the last six months; (iii) Glanders has occurred during the last six months; (iv) Vesicular stomatitis has occurred during the last six months (3), or the animal was tested by a virus neutralization test for Vesicular stomatitis on ................ (5), this being within 10 days of export, with negative result at 1 in 12 (3) (4); (v) in the case of an uncastrated male horse, either Equine viral arteritis has been officially recorded during the last six months (3), or the animal was tested by a virus neutralization test for Equine viral arteritis on ................ (5), this being within 10 days of export, with negative result at 1 in 4 (3) (4), or the semen of the animal was tested by a virus isolation test for Equine viral arteritis on ................ (5), this being within 21 days of export, with negative result (3) (4). (f) It does not come from the territory or from a part of the territory of a third country considered, in accordance with EEC legislation, as infected with African horse sickness. - It was not vaccinated against African horse sickness (3). - It was vaccinated against African horse sickness on ................ (3) (4) (5). (g) It does not come from a holding which was subject to prohibition for animal health reasons nor had contact with equidae from a holding which was subject to prohibition for animal health reasons: (i) during six months in the case of Equine encephalomyelitis, beginning on the date on which the equidae suffering from the disease are slaughtered; (ii) in the case of infectious anaemia, until the date on which, the infected animals having been slaughtered, the remaining animals have shown a negative reaction to two Coggins tests carried out three months apart; (iii) during six months in the case of Vesicular stomatitis; (iv) during one month from the last recorded case, in the case of rabies; (v) during 15 days from the last recorded case, in the case of anthrax, or if all the animals of species susceptible to the disease located on the holding have been slaughtered and the premises disinfected, the period of prohibition shall be 30 days, beginning on the day on which the animals were destroyed and the premises disinfected, except in the case of anthrax, where the period of prohibition is 15 days. (h) To the best of my knowledge, it has not been in contact with equidae suffering from an infectious or contagious disease in the 15 days prior to this declaration. (i) It was subjected to a Coggins test for Infectious anaemia on .......................... (5) this being within three months of export, with negative result (4). IV. I have a written declaration signed by the owner or the representative (3), stating that: - the horse will be sent directly from the premises of dispatch to the premises of destination without coming into contact with other equine animals not accompanied by such a certificate, in a vehicle cleansed and disinfected in advance with a disinfectant officially recognized in the country of dispatch, - the conditions of point III (d) are fulfilled. DECLARATION I, the undersigned, [Owner or representative (3) of the horse described above] declare: 1. the horse will be resident inside the European Community for a period not longer than 90 days; 2. I agree with the statement indicated in paragraph IV; 3. this horse has either remained in ........................ (exporting country) since birth or entered ........................ (exporting country) on ................ (3) (5). (Place, date) (Signature) V. The certificate is valid for 10 days. In the case of transport by ship, the time is prolonged by the time of the voyage. Date Place Stamp and signature of the official veterinarian Name in block capitals and capacity VI. Date and place of entry into the territory of the Community: (Stamp and signature of the official veterinarian) Date of export: VII. Where the horse subsequently moves from the Member State referred to in point II to another Member State, the term of the certificate must be extended for a further 10 days by an official veterinarian of the Member State of dispatch. The total period of residence on the territory of the Community must not be more than 90 days. I, the undersigned, have examined the horse today and certify that it meets the conditions of Directive 90/426/EEC and in particular, the requirements of point III (b), (c), (g) and (h) of this certificate. Date of examination Place of examination Place of destination Stamp and signature of the official veterinarian Name in block capitals and capacity (1) Or part of territory in accordance with Article 13 (2) of Directive 90/426/EEC. (2) The certificate must be issued on the day of loading of the animal for dispatch to the Member State of destination or on the last working day before embarkation and accompanied by the identification document (passport) during the time of residence in the Community. (3) Delete as appropriate. (4) The test(s) carried out, their results and the vaccination have to be entered in the identification document (passport). (5) Insert date. C HEALTH CERTIFICATE for the temporary admission of registered horses into Community territory from Canada, Hong Kong, Japan, United States of America for a period of less than 90 days No of certificate: Third country of dispatch (1): Ministry responsible: I. Identification of the horse (a) No of identification document (passport): (b) Validated by (Name of competent authority) II. Origin and destination of the horse The horse is to be sent from: (Place of export) to: (Member State and place of destination) Name and address of consignor: Name and address of consignee: III. Health information I, the undersigned, certify that the horse described above meets the following requirements: (a) It comes from a country where the following diseases are compulsorily notifiable: African horse sickness, Dourine, Glanders, Equine encephalomyelitis (of all types including VEE), Infectious anaemia, Vesicular stomatitis, rabies, anthrax. (b) It has been examined today and shows no clinical sign of disease (2). (c) It is not intended for slaughter under a national programme of infectious or contagious disease eradication. (d) During the last 40 days immediately preceding the exportation it has been resident on holdings under veterinary supervision in: - the country of dispatch, and/or - Member States of the Community, and/or - Australia, Austria, Belarus, Bulgaria, Canada, Croatia, Cyprus, Czechoslovakia, Estonia, Finland, Greenland, Hong Kong, Hungary, Iceland, Japan, Latvia, Lithuania, New Zealand, Norway, Poland, Romania, Russia, Slovenia, Sweden, Switzerland, Ukraine, United States of America, Yugoslavia (1). If it has been moved to the country of dispatch from a country listed in the third indent, it was imported with at least the same animal health requirements as if the horse was imported directly into the European Community. (e) It does not come from the territory or in cases of official regionalization according to EEC legislation from a part of the territory of a third country in which: (i) Venezuelan equine encephalomyelitis has occurred during the last two years; (ii) Dourine has occurred during the last six months; (iii) Glanders has occurred during the last six months; (iv) Vesicular stomatitis has occurred during the last six months (3), or the animal was tested by a virus neutralization test for Vesicular stomatitis on ................ (5), this being within 10 days of export, with negative result at 1 in 12 (3) (4); (v) in the case of an uncastrated male horse, either Equine viral arteritis has been officially recorded during the last six months (3), or the animal was tested by a virus neutralization test for Equine viral arteritis on ................ (5), this being within 10 days of export, with negative result at 1 in 4 (3) (4), or the semen of the animal was tested by a virus isolation test for Equine viral arteritis on ................ (5), this being within 21 days of export, with negative result (3) (4). (f) It does not come from the territory or from a part of the territory of a third country considered, in accordance with EEC legislation, as infected with African horse sickness. - It was not vaccinated against African horse sickness (3). - It was vaccinated against African horse sickness on ................ (3) (4) (5). (g) It does not come from a holding which was subject to prohibition for animal health reasons nor had contact with equidae from a holding which was subject to prohibition for animal health reasons: (i) during six months in the case of Equine encephalomyelitis, beginning on the date on which the equidae suffering from the disease are slaughtered; (ii) in the case of infectious anaemia, until the date on which, the infected animals having been slaughtered, the remaining animals have shown a negative reaction to two Coggins tests carried out three months apart; (iii) during six months in the case of Vesicular stomatitis; (iv) during one month from the last recorded case, in the case of rabies; (v) during 15 days from the last recorded case, in the case of anthrax, or if all the animals of species susceptible to the disease located on the holding have been slaughtered and the premises disinfected, the period of prohibition shall be 30 days, beginning on the day on which the animals were destroyed and the premises disinfected, except in the case of anthrax, where the period of prohibition is 15 days. (h) To the best of my knowledge, it has not been in contact with equidae suffering from an infectious or contagious disease in the 15 days prior to this declaration. (i) It was subjected to a Coggins test for Infectious anaemia on .......................... (5) this being within three months of export, with negative result (4). (j) It was not vaccinated against Venezuelan equine encephalomyelitis during the last six months (4). (k) Either it was vaccinated against Western and Eastern equine encephalomyelitis with inactivated vaccine on .......................... (5) or Japanese B-encephalitis on .......................... (5), this being within six months and at least 30 days of export (4), or it was subjected to haemagglutination inhibition tests to Western and Eastern equine encephalomyelitis on two occasions with an interval of 21 days between the two tests, the second of which must have been carried out during 10 days prior to dispatch on .......................... (5) and on .......................... (5), with either negative reactions, if it has not been vaccinated (4), or without an increase in the antibody count, if it has been vaccinated more than six months ago (4) (6). IV. I have a written declaration signed by the owner or the representative (3), stating that: - the horse will be sent directly from the premises of dispatch to the premises of destination without coming into contact with other equine animals not accompanied by such a certificate, in a vehicle cleansed and disinfected in advance with a disinfectant officially recognized in the country of dispatch, - the conditions of point III (d) are fulfilled. DECLARATION I, the undersigned, [Owner or representative (3) of the horse described above] declare: 1. the horse will be resident inside the European Community for a period not longer than 90 days; 2. I agree with the statement indicated in paragraph IV; 3. this horse has either remained in ........................ (exporting country) since birth or entered ........................ (exporting country) on ................ (3) (5). (Place, date) (Signature) V. The certificate is valid for 10 days. In the case of transport by ship, the time is prolonged by the time of the voyage. Date Place Stamp and signature of the official veterinarian Name in block capitals and capacity VI. Date and place of entry into the territory of the Community: (Stamp and signature of the official veterinarian) Date of export: VII. Where the horse subsequently moves from the Member State referred to in point II to another Member State, the term of the certificate must be extended for a further 10 days by an official veterinarian of the Member State of dispatch. The total period of residence on the territory of the Community must not be more than 90 days. I, the undersigned, have examined the horse today and certify that it meets the conditions of Directive 90/426/EEC and in particular, the requirements of point III (b), (c), (g) and (h) of this certificate. Date of examination Place of examination Place of destination Stamp and signature of the official veterinarian Name in block capitals and capacity (1) Or part of territory in accordance with Article 13 (2) of Directive 90/426/EEC. (2) The certificate must be issued on the day of loading of the animal for dispatch to the Member State of destination or on the last working day before embarkation and accompanied by the identification document (passport) during the time of residence in the Community. (3) Delete as appropriate. (4) The test(s) carried out, their results and the vaccination have to be entered in the identification document (passport). (5) Insert date. (6) WEE and EEE vaccination or testing requirements apply only to Canada and the United States of America; Japanese B-encephalitis vaccination applies to Hong Kong and Japan. D HEALTH CERTIFICATE for the temporary admission of registered horses into Community territory from Argentina, Barbados, Bermuda, Bolivia, Brazil, Chile, Colombia, Costa Rica, Cuba, Ecuador, Jamaica, Mexico, Paraguay, Peru, Uruguay, Venezuela for a period of less than 90 days No of certificate: Third country of dispatch (1): Ministry responsible: I. Identification of the horse (a) No of identification document (passport): (b) Validated by (Name of competent authority) II. Origin and destination of the horse The horse is to be sent from: (Place of export) to: (Member State and place of destination) Name and address of consignor: Name and address of consignee: III. Health information I, the undersigned, certify that the horse described above meets the following requirements: (a) It comes from a country where the following diseases are compulsorily notifiable: African horse sickness, Dourine, Glanders, Equine encephalomyelitis (of all types including VEE), Infectious anaemia, Vesicular stomatitis, rabies, anthrax. (b) It has been examined today and shows no clinical sign of disease (2). (c) It is not intended for slaughter under a national programme of infectious or contagious disease eradication. (d) During the last 40 days immediately preceding the exportation it has been resident on holdings under veterinary supervision in: - the country of dispatch, and/or - Member States of the Community, and/or - Australia, Austria, Belarus, Bulgaria, Canada, Croatia, Cyprus, Czechoslovakia, Estonia, Finland, Greenland, Hong Kong, Hungary, Iceland, Japan, Latvia, Lithuania, New Zealand, Norway, Poland, Romania, Russia, Slovenia, Sweden, Switzerland, Ukraine, United States of America, Yugoslavia (1). If it has been moved to the country of dispatch from a country listed in the third indent, it was imported with at least the same animal health requirements as if the horse was imported directly into the European Community. (e) It does not come from the territory or in cases of official regionalization according to EEC legislation from a part of the territory of a third country in which: (i) Venezuelan equine encephalomyelitis has occurred during the last two years; (ii) Dourine has occurred during the last six months; (iii) Glanders has occurred during the last six months; (iv) Vesicular stomatitis has occurred during the last six months (3), or the animal was tested by a virus neutralization test for Vesicular stomatitis on ................ (5), this being within 10 days of export, with negative result at 1 in 12 (3) (4); (v) in the case of an uncastrated male horse, either Equine viral arteritis has been officially recorded during the last six months (3), or the animal was tested by a virus neutralization test for Equine viral arteritis on ................ (5), this being within 10 days of export, with negative result at 1 in 4 (3) (4), or the semen of the animal was tested by a virus isolation test for Equine viral arteritis on ................ (5), this being within 21 days of export, with negative result (3) (4). (f) It does not come from the territory or from a part of the territory of a third country considered, in accordance with EEC legislation, as infected with African horse sickness. - It was not vaccinated against African horse sickness (3). - It was vaccinated against African horse sickness on ................ (3) (4) (5). (g) It does not come from a holding which was subject to prohibition for animal health reasons nor had contact with equidae from a holding which was subject to prohibition for animal health reasons: (i) during six months in the case of Equine encephalomyelitis, beginning on the date on which the equidae suffering from the disease are slaughtered; (ii) in the case of infectious anaemia, until the date on which, the infected animals having been slaughtered, the remaining animals have shown a negative reaction to two Coggins tests carried out three months apart; (iii) during six months in the case of Vesicular stomatitis; (iv) during one month from the last recorded case, in the case of rabies; (v) during 15 days from the last recorded case, in the case of anthrax, or if all the animals of species susceptible to the disease located on the holding have been slaughtered and the premises disinfected, the period of prohibition shall be 30 days, beginning on the day on which the animals were destroyed and the premises disinfected, except in the case of anthrax, where the period of prohibition is 15 days. (h) To the best of my knowledge, it has not been in contact with equidae suffering from an infectious or contagious disease in the 15 days prior to this declaration. (i) It was subjected to a Coggins test for Infectious anaemia on .......................... (5) this being within 30 days of export, with negative result (4). (j) It was not vaccinated against Venezuelan equine encephalomyelitis during the last six months (4). (k) Either it was vaccinated against Western and Eastern equine encephalomyelitis with inactivated vaccine on .......................... (5) or Japanese B-encephalitis on .......................... (5), this being within six months and at least 30 days of export (4), or it was subjected to haemagglutination inhibition tests to Western and Eastern equine encephalomyelitis on two occasions with an interval of 21 days between the two tests, the second of which must have been carried out during 10 days prior to dispatch on (5) and on .......................... (5), with either negative reactions, if it has not been vaccinated (4), or without an increase in the antibody count, if it has been vaccinated more than six months ago (4). IV. I have a written declaration signed by the owner or the representative (3), stating that: - the horse will be sent directly from the premises of dispatch to the premises of destination without coming into contact with other equine animals not accompanied by such a certificate, in a vehicle cleansed and disinfected in advance with a disinfectant officially recognized in the country of dispatch, - the conditions of point III (d) are fulfilled. DECLARATION I, the undersigned, [Owner or representative (3) of the horse described above] declare: 1. the horse will be resident inside the European Community for a period not longer than 90 days; 2. I agree with the statement indicated in paragraph IV; 3. this horse has either remained in ........................ (exporting country) since birth or entered ........................ (exporting country) on ................ (3) (5). (Place, date) (Signature) V. The certificate is valid for 10 days. In the case of transport by ship, the time is prolonged by the time of the voyage. Date Place Stamp and signature of the official veterinarian Name in block capitals and capacity VI. Date and place of entry into the territory of the Community: (Stamp and signature of the official veterinarian) Date of export: VII. Where the horse subsequently moves from the Member State referred to in point II to another Member State, the term of the certificate must be extended for a further 10 days by an official veterinarian of the Member State of dispatch. The total period of residence on the territory of the Community must not be more than 90 days. I, the undersigned, have examined the horse today and certify that it meets the conditions of Directive 90/426/EEC and in particular, the requirements of point III (b), (c), (g) and (h) of this certificate. Date of examination Place of examination Place of destination Stamp and signature of the official veterinarian Name in block capitals and capacity (1) Or part of territory in accordance with Article 13 (2) of Directive 90/426/EEC. (2) The certificate must be issued on the day of loading of the animal for dispatch to the Member State of destination or on the last working day before embarkation and accompanied by the identification document (passport) during the time of residence in the Community. (3) Delete as appropriate. (4) The test(s) carried out, their results and the vaccination have to be entered in the identification document (passport). (5) Insert date. E HEALTH CERTIFICATE for the temporary admission of registered horses into Community territory from Algeria, Bahrein, Egypt, Israel, Jordan, Kuwait, Libya, Malta, Mauritius, Oman, Tunisia, Turkey, United Arab Emirates for a period of less than 90 days No of certificate: Third country of dispatch (1): Ministry responsible: I. Identification of the horse (a) No of identification document (passport): (b) Validated by (Name of competent authority) II. Origin and destination of the horse The horse is to be sent from: (Place of export) to: (Member State and place of destination) Name and address of consignor: Name and address of consignee: III. Health information I, the undersigned, certify that the horse described above meets the following requirements: (a) It comes from a country where the following diseases are compulsorily notifiable: African horse sickness, Dourine, Glanders, Equine encephalomyelitis (of all types including VEE), Infectious anaemia, Vesicular stomatitis, rabies, anthrax. (b) It has been examined today and shows no clinical sign of disease (2). (c) It is not intended for slaughter under a national programme of infectious or contagious disease eradication. (d) During the last 40 days immediately preceding the exportation it has been resident on holdings under veterinary supervision in: - the country of dispatch, in an isolation centre, and/or - Member States of the Community, and/or - Australia, Austria, Belarus, Bulgaria, Canada, Croatia, Cyprus, Czechoslovakia, Estonia, Finland, Greenland, Hong Kong, Hungary, Iceland, Japan, Latvia, Lithuania, New Zealand, Norway, Poland, Romania, Russia, Slovenia, Sweden, Switzerland, Ukraine, United States of America, Yugoslavia (1). If it has been moved to the country of dispatch from a country listed in the third indent, it was imported with at least the same animal health requirements as if the horse was imported directly into the European Community. (e) It does not come from the territory or in cases of official regionalization according to EEC legislation from a part of the territory of a third country in which: (i) Venezuelan equine encephalomyelitis has occurred during the last two years; (ii) Dourine has occurred during the last six months; (iii) Glanders has occurred during the last six months; (iv) Vesicular stomatitis has occurred during the last six months (3), or the animal was tested by a virus neutralization test for Vesicular stomatitis on ................ (5), this being within 10 days of export, with negative result at 1 in 12 (3) (4); (v) in the case of an uncastrated male horse, either Equine viral arteritis has been officially recorded during the last six months (3), or the animal was tested by a virus neutralization test for Equine viral arteritis on ................ (5), this being within 10 days of export, with negative result at 1 in 4 (3) (4), or the semen of the animal was tested by a virus isolation test for Equine viral arteritis on ................ (5), this being within 21 days of export, with negative result (3) (4). (f) It does not come from the territory or from a part of the territory of a third country considered, in accordance with EEC legislation, as infected with African horse sickness. - It was not vaccinated against African horse sickness (3). - It was vaccinated against African horse sickness on ................ (3) (4) (5). (g) It does not come from a holding which was subject to prohibition for animal health reasons nor had contact with equidae from a holding which was subject to prohibition for animal health reasons: (i) during six months in the case of Equine encephalomyelitis, beginning on the date on which the equidae suffering from the disease are slaughtered; (ii) in the case of infectious anaemia, until the date on which, the infected animals having been slaughtered, the remaining animals have shown a negative reaction to two Coggins tests carried out three months apart; (iii) during six months in the case of Vesicular stomatitis; (iv) during one month from the last recorded case, in the case of rabies; (v) during 15 days from the last recorded case, in the case of anthrax, or if all the animals of species susceptible to the disease located on the holding have been slaughtered and the premises disinfected, the period of prohibition shall be 30 days, beginning on the day on which the animals were destroyed and the premises disinfected, except in the case of anthrax, where the period of prohibition is 15 days. (h) To the best of my knowledge, it has not been in contact with equidae suffering from an infectious or contagious disease in the 15 days prior to this declaration. (i) It was subjected to the following blood tests: - a Coggins test for infectious anaemia on .......................... (5), this being within 30 days of export, with negative result (4), - a complement fixation test for Dourine on .......................... (5), this being within 10 days of export, with negative result at 1 in 10 (4), - a complement fixation test for Glanders on .......................... (5), this being within 10 days of export, with negative result at 1 in 10 (4), - a test for African horse sickness as described in Annex D to Directive 90/426/EEC on two occasions, with an interval of between 21 and 30 days between the two tests, the second of which must have been carried out during 10 days prior to dispatch, on .......................... (5) and on .......................... (5), with negative reactions if it has not been vaccinated (4), or without an increase in the antibody count if it has been vaccinated (4). IV. I have a written declaration signed by the owner or the representative (3), stating that: - the horse will be sent directly from the premises of dispatch to the premises of destination without coming into contact with other equine animals not accompanied by such a certificate, in a vehicle cleansed and disinfected in advance with a disinfectant officially recognized in the country of dispatch, - the conditions of point III (d) are fulfilled. DECLARATION I, the undersigned, [Owner or representative (3) of the horse described above] declare: 1. the horse will be resident inside the European Community for a period not longer than 90 days; 2. I agree with the statement indicated in paragraph IV; 3. this horse has either remained in ........................ (exporting country) since birth or entered ........................ (exporting country) on ................ (3) (5). (Place, date) (Signature) V. The certificate is valid for 10 days. In the case of transport by ship, the time is prolonged by the time of the voyage. Date Place Stamp and signature of the official veterinarian Name in block capitals and capacity VI. Date and place of entry into the territory of the Community: (Stamp and signature of the official veterinarian) Date of export: VII. Where the horse subsequently moves from the Member State referred to in point II to another Member State, the term of the certificate must be extended for a further 10 days by an official veterinarian of the Member State of dispatch. The total period of residence on the territory of the Community must not be more than 90 days. I, the undersigned, have examined the horse today and certify that it meets the conditions of Directive 90/426/EEC and in particular, the requirements of point III (b), (c), (g) and (h) of this certificate. Date of examination Place of examination Place of destination Stamp and signature of the official veterinarian Name in block capitals and capacity (1) Or part of territory in accordance with Article 13 (2) of Directive 90/426/EEC. (2) The certificate must be issued on the day of loading of the animal for dispatch to the Member State of destination or on the last working day before embarkation and accompanied by the identification document (passport) during the time of residence in the Community. (3) Delete as appropriate. (4) The test(s) carried out, their results and the vaccination have to be entered in the identification document (passport). (5) Insert date.